ORDER
In Hilton v. South Carolina Public Railways Commission, 502 U.S. —, 112 S. Ct. 560, 116 L. Ed. (2d) 560 (1991), the United States Supreme Court held that the Federal Employers’ Liability Act creates a cause of action against a state-owned railroad which is enforceable in state courts. It reversed our decision in this case and overruled the case of Freeman v. South Carolina Public Railways Commission, 302 S.C. 51, 393 S.E. (2d) 383 (1990). Accordingly, we remand this case to the circuit court for further proceedings not inconsistent with the opinion of the United States Supreme Court.
It is so ordered.
Moore, J., not participating.